453 N.W.2d 698 (1990)
STATE of Minnesota, Appellant,
v.
Victor Wilmar TORGERSON, Respondent.
No. C2-89-805.
Supreme Court of Minnesota.
April 6, 1990.
Hubert H. Humphrey, III, Atty. Gen., Joel A. Watne, Sp. Asst. Atty. Gen., St. Paul, and Teresa Joppa, Asst. City Atty., Moorhead, for appellant.
Bruce Ringstrom, Moorhead, for respondent.
Considered and decided by the court en banc without oral argument.
KEITH, Justice.
We granted the state's petition for review in this case while the consolidated appeals were pending in State v. Piotrowski, 453 N.W.2d 689 (Minn., filed herewith). On the basis of our opinion deciding those appeals, we now reverse the decision of the court of appeals.
Defendant was involved in a one-car roll-over near Dilworth, Minnesota. Officer Hendrickson of the Moorhead Police Department, who was dispatched to the scene, found the driver, defendant, being treated *699 by ambulance personnel, who took defendant to a hospital in nearby Fargo, North Dakota. Officer Hendrickson noticed signs of intoxication while talking with defendant in the hospital. After administering some sobriety tests, the officer arrested defendant for DWI in violation of Minn.Stat. § 169.121 (1988). Defendant then submitted to a blood alcohol test. In the subsequent prosecution of defendant in Minnesota, the trial court suppressed the test results, relying on the court of appeals' decisions in the Piotrowski cases.
Consistent with our decision in the Piotrowski cases, filed herewith, we reverse the decision of the court of appeals affirming the trial court's suppression order.
Reversed and remanded for trial.
WAHL, Justice, dissenting.
I respectfully dissent. For the reasons set out in my dissent in State v. Piotrowski, 453 N.W.2d 689 (1990), decided today, I would affirm the decision of the court of appeals in State v. Torgerson.
POPOVICH, Chief Justice (dissenting).
I join in the dissent of Justice Wahl.